Case 1:19-cv-02679 Document 3 Filed 05/07/19 Page 1 of 2 Page|D #: 20

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of New York

Sotero Palmero, on behalf of himself and all other
persons similarly situated,

 

Plaintiff(s)

v. Civil Action No.

EY Sales,Corp. d/b/a Food Basket, ABC Corp.,
Abraham Go|dstein, and John "Does"

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

TOZ (Defendant's name and address) EY SaleS COI‘p
d/b/a Food Basket
5921 20th Avenue
Brooklyn, NY 11204

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the F ederal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Michael Samuel, Esq.
Samuel & Stein
38 West 32nd Street, Suite 1110
New York, NY 10001

lf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must flle your answer or motion with the court.

DOUGLAS C. PALMER
CLERK 0F COURT

Date:

 

 

Signature of CIe)'/c or Deputy C/erk

Case 1:19-cv-O2679 Document 3 Filed 05/07/19 Page 2 of 2 Page|D #: 21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SUml'rlOrlS fOI‘ (name of individual and title, if any)

 

was received by me on (date)

EI l personally served the summons on the individual at (place)

 

Ol'l (date) ; Or

 

l:| I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

l:l l served the summons on (name ofindividua/) , who is

 

designated by law to accept service of process on behalf of (name ofarganizazion)

 

 

Orl (date) § OI‘
l:l I returned the summons unexecuted because ; Or
ij Oth€l` (specifv}.'
My fees are $ for travel and $ for services, for a total of $ 0_00

I declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Printed name and title

 

Server 's address

Additional information regarding attempted service, etc:

